Case 6:19-cv-00426-MAC-ZJH Document 8 Filed 09/25/19 Page 1 of 7 PageID #: 4879




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

  RANDALL WAYNE MAYS,
      Petitioner,
                                                Civil Action No. 6:19-cv-00426
        v.
                                                        CAPITAL CASE

  LORIE DAVIS,
  Director, Texas Department of
  Criminal Justice, Correctional               Execution Date: October 16, 2019
  Institutions Division,
        Respondent.


                OPPOSED MOTION FOR STAY OF EXECUTION

       Petitioner, Randall Wayne Mays, by undersigned counsel, respectfully

 requests that the Court stay his execution, currently scheduled for October 16, 2019.

       Mays believes that he has patented a renewable energy design worth billions

 of dollars and that the State wants to execute him—and by doing so permanently

 silence him—so that his design does not upend the fossil fuel industry as we know it.

 The state court appointed three experts to assess Mays’s competency, all of whom

 agreed that Mays was not malingering. Two of the three experts determined that

 Mays’s delusions prevent him from having a rational understanding of the reason the

 State seeks to execute him. Doc. 1 at 10-12. The sole dissenting expert, despite being

 on notice of Mays’s genuinely held delusions, did not even bother to ask him about

 them. Id. at 13. Because Mays possesses only “awareness without understanding” of

 the State’s reasoning for the execution, he is incompetent to be executed pursuant to


                                           1
Case 6:19-cv-00426-MAC-ZJH Document 8 Filed 09/25/19 Page 2 of 7 PageID #: 4880



 the Eighth Amendment and Ford v. Wainwright, 477 U.S. 399 (1986). See Panetti v.

 Quarterman, 551 U.S. 930, 959–60 (2007) (“[A]wareness of the State’s rationale . . .

 is not the same as a rational understanding of it.”).

        Petitions raising Eighth Amendment issues regarding competency to be

 executed are uniquely complex. The Fifth Circuit described such actions as a “judicial

 plunge into the dark forest of insanity and death directed by the flickering and

 inevitably elusive guides.” Panetti v. Davis, 863 F.3d 366, 368 (5th Cir. 2017). This

 Court now begins its own journey into this question in Mays’s case. And yet, it

 currently must navigate this nebulous area of law on a remarkably abbreviated

 schedule—albeit through no fault of Mays. See Battaglia v. Stephens, 824 F.3d 470,

 475–76 (5th Cir. 2016) (“[T]o the extent that his filings are late in arriving, this is due

 in significant part to the nature of a Ford claim (which ripens only in proximity to

 execution)[.]”).

        The reason for this compressed timeframe is that the State proceeded to

 schedule Mays’s execution a mere twelve days after the Texas Court of Criminal

 Appeals (CCA) lifted its previous stay. The State did so despite being on notice that

 Mays would pursue a Ford claim in federal court—a claim that could not move

 forward until the state court proceedings concluded. The convicting court held a

 hearing on June 17, 2019, after the State requested that an execution date be set.

 Mays’s state-court appointed counsel, the Office of Capital and Forensic Writs

 (OCFW), explained that the CCA opinion was “not the end of the litigation” and that

 Mays would be filing a petition for writ of certiorari in the Supreme Court and a



                                             2
Case 6:19-cv-00426-MAC-ZJH Document 8 Filed 09/25/19 Page 3 of 7 PageID #: 4881



 federal habeas petition relating to his competency now that the state proceedings had

 concluded. Ex. 1 at 3–4. Instead of setting an execution date, the OCFW requested

 that the court set another hearing for December to assess the current state of the

 litigation. Id. at 4–5. While the trial court ultimately entered an execution order, it

 did so under the apparent assumption that the execution would be stayed by another

 court. Id. at 5 (“I think the Court will go ahead and enter an order today. Then you

 can do your appeal process in the state and federal system thereafter and get a stay

 on the date.”).

       This Court possess jurisdiction to enter a stay of execution. 28 U.S.C. §

 2251(a)(1) provides that “[a] justice or judge of the United States before whom a

 habeas corpus proceeding is pending, may, . . . pending appeal, stay any proceeding

 against the person detained in any State court or by or under the authority of any

 State for any matter involved in the habeas corpus proceeding.” Mays filed his

 petition on September 18, 2019, giving this Court jurisdiction to enter a stay of

 execution. Under the present facts, a stay is warranted to allow the orderly

 adjudicative process of the federal courts to occur.

       In state court, Mays established that there is substantial doubt regarding his

 competency to be executed. Mays v. State, 476 S.W.3d 454, 462 (Tex. Crim. App.

 2015). This provides significant weight to the current request, and entitles Mays to

 additional due process protections. See Panetti, 551 U.S. at 946–47 (“The requirement

 of a threshold preliminary showing, for instance, will, as a general matter, be imposed

 before a stay is granted or the action is allowed to proceed.”). “Once a prisoner seeking



                                            3
Case 6:19-cv-00426-MAC-ZJH Document 8 Filed 09/25/19 Page 4 of 7 PageID #: 4882



 a stay of execution has made a ‘substantial threshold showing of insanity,’ the

 protection afforded by procedural due process includes a ‘fair hearing’ in accord with

 fundamental fairness.” Panetti, 551 U.S. at 949 (quoting Ford, 477 U.S. at 426, 424).

 While Panetti was aimed at the lack of fundamental fairness in state court

 proceedings, its language applies with equal force to the federal court process that

 must be afforded to inmates that have triggered their threshold burden. Because

 Mays has met his threshold burden, his execution should be stayed to allow adequate

 time to litigate these important questions in federal court.

       This Court should not rush to judgment on the petition. The Supreme Court

 has explained that the statutory right to counsel “necessarily includes a right for that

 counsel meaningfully to research and present a defendant’s habeas claims.”

 McFarland v. Scott, 512 U.S. 849, 858 (1994). “Where this opportunity is not afforded,

 ‘[a]pproving the execution of a defendant before his [petition] is decided on the merits

 would clearly be improper.’” Id. (quoting Barefoot v. Estelle, 463 U.S. 880, 889 (1983)).

 Similarly, the Supreme Court has repeatedly instructed that federal courts are not to

 permit executions that would thwart the federal courts from affording federal habeas

 corpus review of capital judgments. Lonchar v. Thomas, 517 U.S. 314, 320–21 (1996)

 (holding that a district court is obligated to stay execution scheduled while habeas

 corpus case is pending whenever necessary to adjudicate the petition in due course

 and avoid mootness); Barefoot, 463 U.S. at 893–94 (1983) (holding that a court of

 appeals is obligated to stay execution where necessary to decide the merits of any




                                            4
Case 6:19-cv-00426-MAC-ZJH Document 8 Filed 09/25/19 Page 5 of 7 PageID #: 4883



 appeal in a habeas corpus case over which it is exercising jurisdiction before a

 prisoner may be executed).

       Here, of course, Mays is represented by counsel and has filed his petition for

 writ of habeas corpus. See Doc. 1. Yet, McFarland provides substantial support for

 entering a stay of execution. Mays anticipates that the Director will likely challenge

 his entitlement to relief and raise numerous procedural issues in response to that

 petition. Granting a stay will allow adequate time for Mays to reply to issues raised

 by the Director, thus permitting him to fully present his claims, and will also allow

 this Court adequate time to resolve those difficult questions. See McFarland, 512 U.S.

 at 858.

       The Fifth Circuit has stayed the execution of a petitioner to “fully consider the

 late arriving and complex legal questions” regarding issues relating to competency

 for execution. Panetti v. Stephens, 586 F. App’x 163, 164 (5th Cir. 2014). It did so

 based on McFarland and 28 U.S.C. § 2251(a)(3), without an assessment of the

 likelihood of success on appeal. Id. at n. 1. 1 This Court should do the same. The

 intersection between the relevant law and the unique facts of this case supply ample

 justification for this Court to exercise its discretion under 28 U.S.C. § 2251(a)(1) and




 1 In another case raising a Ford issue, the Fifth Circuit noted that it is unclear which
 standard for a stay of execution applies. “It is not clear whether [the petitioner’s]
 motion for stay is governed by McFarland or by the Nken factors.” Charles v.
 Stephens, 612 F. App’x 214, 222 (5th Cir. 2015). But, it explained that if a petitioner
 has “insufficient time to meaningfully exercise [his right to counsel under 18 U.S.C.
 § 3599] because of an impending execution, the Supreme Court has instructed federal
 courts to grant a stay.” Id. (citing McFarland, 512 U.S. at 858).

                                            5
Case 6:19-cv-00426-MAC-ZJH Document 8 Filed 09/25/19 Page 6 of 7 PageID #: 4884



 stay Mays’s execution. Mays asks that this Court stay his execution to allow the

 orderly adjudicative process to take place in federal court.



  Dated: September 25, 2019            Respectfully submitted,

                                       JASON D. HAWKINS
                                       Federal Public Defender

                                       JEREMY SCHEPERS
                                       Supervisor, Capital Habeas Unit

                                       /s/ Derek VerHagen
                                       Assistant Federal Public Defender
                                       Capital Habeas Unit
                                       Texas Bar # 24090535
                                       525 S Griffin Street, Suite 629
                                       Dallas, TX 75202
                                       214-767-2746
                                       214-767-2886 (fax)
                                       Derek_VerHagen@fd.org




                                            6
Case 6:19-cv-00426-MAC-ZJH Document 8 Filed 09/25/19 Page 7 of 7 PageID #: 4885



                        CERTIFICATE OF CONFERENCE

       On September 25, 2019, I conferred with counsel for the Director, Assistant

 Attorney General Travis Bragg. He informed me that the Director is opposed to the

 relief requested in this motion.

                                              /s/ Derek VerHagen
                                              Derek VerHagen



                            CERTIFICATE OF SERVICE


       On September 25, 2019, a copy of the foregoing motion was served upon the

 Office of the Attorney General of Texas by United States via CM/ECF e-filing system.



                                              /s/ Derek VerHagen
                                              Derek VerHagen




                                          7
